Citation Nr: 0626039	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  06-25 214	)	DATE
	)
	)


THE ISSUE

Whether a May 1996 Board of Veterans' Appeals decision 
denying service connection for an undifferentiated connective 
tissue disorder was based on clear and unmistakable error 
(CUE).

(The issues of entitlement to an effective date prior to 
March 22, 2000, for service connection for CREST syndrome on 
a basis other that CUE in a May 1996 Board decision and 
entitlement to an initial rating in excess of 10 percent for 
CREST syndrome are addressed in a separate document.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to October 
1965.  The veteran in this case is the Moving Party.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the veteran's representative in 
June 2006.  


FINDINGS OF FACT

1.  In a decision dated May 9, 1996, the Board denied service 
connection for an undifferentiated connective tissue 
disorder. 

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on May 9, 1996, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The May 9, 1996, Board decision denying service connection 
for an undifferentiated connective tissue disorder was not 
based on clear and unmistakable error (CUE).  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d) 
(2005).  See also Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001).


Evidentiary Background

The veteran's service medical records reveal complaints of 
right hip pain and grinding of two to three years' duration 
in March 1963.  There was no other joint involvement.  X-rays 
of the right hip were interpreted as normal.  The pertinent 
diagnosis was iliopectineal bursitis.  The veteran was also 
diagnosed as having Raynaud's phenomenon in late 1964.  He 
was hospitalized at the U.S. Naval Hospital from April to May 
1965 for evaluation.  The examiner was unable to elicit 
evidence of arthritis or an infectious process.  There was 
nothing to indicate the usual related diseases.  All 
laboratory tests were within normal limits.  The diagnosis of 
Raynaud's disease was confirmed.  On Medical Board evaluation 
in August 1965, physical examination and laboratory studies 
were within normal limits.  The veteran was discharged from 
service due to physical disability, i.e., Raynaud's disease.
  
Following the veteran's discharge from service, he was 
afforded a VA examination in August 1966.  He complained of 
pain of multiple joints, including the knees, wrists, elbows 
and hips.  There had never been any heat, tenderness or 
redness of the joints.  Physical examination of the joints 
was entirely unremarkable.  Laboratory and X-ray data were 
interpreted as negative.  The examiner diagnosed Raynaud's 
disease, mildly symptomatic.  The examiner commented that 
since Raynaud's disease in males was extremely rare, it was 
quite possible that the veteran may develop symptoms of some 
underlying disorder, the most likely possibility being a 
collagen disease.  The examiner wrote, "The arthralgia that 
he [the veteran] manifests is frequently associaged [sic] 
with vascular disorders or it could be an early manifestation 
of a collagen disease."  A current collagen disease, i.e., 
connective tissue disorder, was not diagnosed.  

The veteran complained of slight arthritic pains with changes 
in the weather on VA examination in July 1971.  However, 
physical examination and X-ray and laboratory studies were 
once again negative and no connective tissue disorder was 
found.
 
On VA examinations in April 1980, July 1982 and March 1984, 
despite complaints of joint pain, physical examination and 
laboratory and X-ray findings were essentially within normal 
limits.  No connective tissue disorder was diagnosed.  In 
March 1984, migratory polyarthritis was diagnosed by history 
only.
 
The veteran was examined by Philip J. Wright, M.D. in August 
1983.  The veteran gave a 20-year history of arthritic 
problems.  However, physical examination of the joints was 
within normal limits.  There was no redness, heat or swelling 
of any joint.  Laboratory studies, including rheumatoid 
factor, were negative.  X-rays of the veteran's joints were 
also essentially negative.  Dr. Wright wrote, "I find no 
objective manifestations of disease to coincide with his 
subjective complaints.  We would have to conclude that 
absolutely no physical disability is present."
 
The veteran was also examined for multiple joint complaints 
by W.T. Tatum, Jr., M.D. in July 1984.  Musculoskeletal 
examination was essentially negative.  Dr. Tatum diagnosed 
only multiple musculoskeletal complaints, etiology unknown.  
After further evaluation, including laboratory studies, Dr. 
Tatum submitted a statement dated in March 1985 indicating 
that he found no evidence of any disability.
 
Also associated with the claims folder at the time of the May 
1996 Board decision were treatment records from the veteran's 
private physician, Richard J. Hess, M.D.  In January 1985, 
the veteran gave a history of migratory polyarthralgias since 
active service.  Physical examination was essentially 
negative.  Dr. Hess diagnosed polyarthralgias, type 
undetermined.  In early March 1985, Dr. Hess wrote a letter 
to the veteran's dentist indicating that he was not entirely 
sure of the appropriate diagnosis in the veteran's case, 
noting that laboratory data to date had been negative and 
normal.  Later in March 1985, Dr. Hess submitted a statement 
to VA indicating that the veteran suffered from 
undifferentiated connective tissue disease.  Significantly, 
however, Dr. Hess noted that close scrutiny of the peripheral 
joints failed to reveal any abnormality and laboratory tests 
were negative or normal.  He stated, "All of the symptoms 
that he had in the military he continues to have."  Despite 
continued negative objective findings, including normal X- 
rays and laboratory tests, Dr. Hess submitted statements to 
VA in December 1989 and March 1990 indicating that the 
veteran suffered from an undifferentiated connective tissue 
disease characterized by polyarthritis and Raynaud's 
phenomena.  He offered no objective medical findings 
supporting such a diagnosis or opinion.  Therefore, the Board 
found that this medical opinion linking a current connective 
tissue disorder to service to be unpersuasive evidence.

The veteran was examined in the VA arthritis clinic in 
December 1987.  He indicated that his main problem was 
arthritis of multiple joints.  After a thorough physical 
examination, the examiner concluded that the history of 
Raynaud's disease was strong, but there were no signs of 
progressive or serious disease.  The examiner found no signs 
of inflammatory arthritis and noted that it was difficult to 
attribute the veteran's complaints to connective tissue 
disease in the absence of findings, although the chronic 
nature of the complaints supported such a finding.  
Significantly, however, the examiner stated that the fact 
that the veteran's joints looked good after 25 years was 
strong evidence against destructive inflammatory disease.  
Following laboratory tests, the examiner found no sign of 
active connective tissue disease except possibly the slightly 
elevated basal metabolic rate (BSR).
 
The veteran was afforded a VA examination in December 1990, 
at which time he reported a history of pain in numerous 
joints since 1963.  Physical and X-ray examinations of the 
joints were essentially negative.  The examiner initially 
diagnosed connective tissue disease.  However, in a January 
1991 addendum, the examiner characterized this diagnosis as 
misleading and stated that a better diagnosis would be 
multiple joint arthralgia, etiology undetermined.
 
In April 1994, the veteran was afforded a VA systemic 
conditions examination by two examiners.  The examiners 
recorded the veteran's complaints and medical history in 
detail.  Physical examination of the joints, including the 
knees, hips, ankles, feet, toes, elbows, shoulders and spine, 
was essentially negative.  There was no synovitis in any 
joint.  Following diagnostic and clinical testing, the 
examiners found no evidence for a specific diagnosis such as 
scleroderma, lupus, myositis or of an inflammatory joint 
disorder.  Serologic testing did not support or suggest an 
ongoing undifferentiated connective tissue disorder.  The 
veteran's joint pain was noted to be of unclear etiology.  As 
it did not appear inflammatory and was migratory and 
intermittent in nature, the examiners stated that it was 
typically not associated with a connective tissue disorder.
 
In the May 1996 decision, the Board concluded that the 
veteran did not have an undifferentiated connective tissue 
disorder that was incurred in service.  First, the VA medical 
opinion in August 1966 to the effect that the arthralgia was 
related to collagen disease was not written in persuasive and 
convincing terms but rather states that arthralgia "could 
be," rather than "was," an early manifestation of a 
collagen disease.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Board, in its 1996 decision, noted that a 
current collagen disease, i.e., connective tissue disorder, 
was not diagnosed.  The Board placed little probative weight 
on the examiners opinion because the connection it made 
between the arthralgia and a collagen disease was quite 
tenuous.  

Second, the only medical evidence of record which showed a 
diagnosis of an undifferentiated connective tissue disorder 
was not borne out by the examiner's objective medical 
findings, which were negative.  Dr. Hess failed to provide 
any specific medical findings to support his opinion.  Third, 
the opinions of Drs. Wright and Tatum showed no evidence of 
any active disease.  And finally, four VA physicians, i.e., 
in December 1987, December 1990 and April 1994, have 
specifically found no evidence of an undifferentiated 
connective tissue disorder.  These opinions were well-
reasoned and based on the objective medical evidence of 
record.  In light of the other evidence of record, the Board 
placed less probative value on Dr. Hess' opinion, finding 
that it was not persuasive enough to conclude that the 
veteran had a current undifferentiated connective tissue 
disorder that was incurred during active service.
 
The Board noted the veteran's documented complaints of joint 
pain beginning in service to the present time.  However, it 
was observed that he had been diagnosed only as having 
multiple joint arthralgia.  The Board, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), noted that the United 
States Court of Veterans Appeals (Court) referred to the 
medical definition of arthralgia as "pain in a joint" and 
that service connection may be granted for chronic disease or 
disability, not subjective complaints or acute symptoms.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since there 
have been no clinical findings of connective tissue 
pathology, and arthralgia is a subjective complaint rather 
than a disease or disability, his claim that he has chronic 
disease or disability, i.e., an undifferentiated connective 
tissue disorder, must be denied.
 
Accordingly, the Board concluded that because the evidence of 
record was, for the most part, unfavorable to the veteran's 
claim, the evidence was not in equipoise and the benefit of 
the doubt rule was not for application.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1995).  Rather, the Board found 
that the preponderance of the evidence was against the claim 
for service connection for an undifferentiated connective 
tissue disorder, and therefore denied the claim.


Legal Criteria

Under the legal criteria in effect at that time that the May 
1996 Board decision was promulgated, service connection could 
be granted for disability resulting from a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1995); 38 C.F.R. § 3.303 
(1995).  

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise its prior decisions on the 
grounds of CUE.  Motions for review of prior Board decisions 
on the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2005).  The 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2005).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2005).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2005).  See also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2005).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2005).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2005).

The benefit- of- the- doubt rule of 38 U.S.C.A. 5107 (West 
2002) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 
(2005).


Analysis

The Moving Party claims error in the Board's May 1996 
decision contending that the medical evidence at that time 
showed that he was told that he had a collagen disease in 
1966, "SLE" in 1979, and undifferentiated connective tissue 
disease in 1985.  In May 1996, the Board considered such 
medical statements, but in weighing the evidence, placed 
greater probative value on the reports of VA various medical 
records showing that he did not have a connective tissue 
disease.  This included the report of a VA examination in 
April 1994 by two physicians who, after examining the 
veteran, his medical history, and his medical records, opined 
that the veteran did not have an ongoing undifferentiated 
connective tissue disorder.  The Moving Party's disagreement 
with how the Board weighed such facts is insufficient to 
demonstrate CUE in the May 1996 decision.  

The Board notes that the veteran has recently established 
entitlement to service connection for CREST syndrome.  This 
decision was based in part on the report of a VA medical 
examination in December 2002 and an addendum dated in January 
2003.  At that time, the examiner opined that the veteran had 
an undifferentiated connective tissue disorder, or CREST 
disease/syndrome that developed during his active service.  
Furthermore, it was noted that it was as likely as not that 
the veteran's collagen vascular disease manifested itself 
during service.  However, neither the December 2002 
examination report nor the January 2003 addendum was in 
existence at the time of the prior Board decision, and the 
information contained therein cannot serve to warrant 
revision in the prior Board decision.  

The Moving Party has not established that any of the correct 
facts, as they were known at the time, were not before the 
Board in May 1996, and has not identified that, but for 
incorrect application of statutory or regulatory provisions, 
the outcome of the claim would have been manifestly 
different.  Accordingly, the Board concludes that there was 
no CUE in the prior Board decision. 




ORDER

CUE not having been shown in the Board's May 1996 decision 
denying service connection for an undifferentiated connective 
tissue disorder, the motion for revision or reversal of that 
decision is denied.



                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs



